PER CURIAM.
The acts of the accused in this case are almost identical to those described in In re Floyd D. Moore, 1959, 218 Or 403, 345 P2d 411.
In the instant case the accused is charged in seven causes of complaint. The trial committee found the accused guilty of the causes of complaint which charged the accused of accepting a $1,000 gift from an elderly woman of questionable competency; of preparing wills for her in which accused was designated *242as a principal beneficiary and of accepting a deed to the home of the same person. The deed reserved to the lady a life estate. In each instance a part of the charge was that the accused did not require the elderly lady to seek independent legal advice before completing the particular transaction. The trial committee recommended a penalty of one year suspension.
The Board of Governors approved the findings of the trial committee 'but could not agree as to a penalty.
The findings involved in this case are so similar to those in the Floyd Moore case, supra, that we think the penalty recommended by the trial committee should be adopted. It is ordered that the accused be suspended from the practice of law for a period of one year. The Oregon State Bar is awarded judgment for its costs.